Order entered August 2, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00387-CV

RICHARD PANCHASARP, INDIVIDUALLY AND AS TRUSTEE FOR THE RICHARD
     J. PANCHASARP TRUST, AND HAMPTON HOLDINGS, LP, Appellants

                                             V.

                    SNIVELY ROYALTY ANALYSIS, LLC, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-01759

                                         ORDER
       Before the Court is appellants’ August 1, 2017 second unopposed motion to extend time

to file appellants’ brief. We GRANT appellants’ motion. Appellants’ brief shall be filed on or

before August 31, 2017. We caution appellants that further requests for extension of time will

be disfavored.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE